DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed September 30th, 2020 has been entered. Claims 1 - 8 remain pending in the present application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1  - 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yueqin (CN 203953722 U) in view of Hardman et al. (US 2010/0137817 A1), hereinafter Hardman.

Regarding claim 1, Yueqin teaches a healing device for wounds (Abstract and Paragraph 44) comprising a sealing membrane (Figs. 1 - 5, element 4) a drainage tube (element 6), a plurality of base straps for disposal at two sides of the wound (element 1; particularly, see annotated Fig. 3 below), a plurality of sealing ends (Fig. 2, elements 31 and 33), and an elastic 

    PNG
    media_image1.png
    419
    788
    media_image1.png
    Greyscale

	Yueqin further teaches said plurality sealing ends being arranged at two ends of the elastic upper cover (Figs. 2 and 4, elements 31 and 33), the plurality of sealing ends, the plurality of base straps, and the elastic upper cover form into a sealed cavity (Paragraph 7), and said sealing membrane covers the sealing ends and the elastic upper cover and the plurality of base straps (Fig. 2, element 4 covers elements 1 and 31 and 33) and the drainage tube communicates with the inside and the outside of the sealed cavity (Fig. 3; Paragraph 44).
	Yueqin still does not explicitly teach one or more ratchets arranged on the base straps, a stopper arranged on the elastic upper cover, a guiding channel arranged on at least one of the plurality of base straps; and a sliding block arranged on the elastic upper cover and embedded into the guiding channel for connection between the elastic upper cover and the at least one of the plurality of baser straps, the at least one of the plurality of base straps, the plurality of 
	In the same field of endeavor, Hardman teaches a wound drainage and closure device (Fig. 1; Abstract). Said device further comprises one or more sliding blocks arranged on an upper elastic cover (Fig. 5A, element 504; Paragraph 57; Fig. 3 shows the sliding block arrangement placed on an elastic cover; Paragraph 56 and 68), one or more guiding channels arranged on the base straps (Fig. 5A, element 500; Paragraph 57) and the sliding blocks are imbedded into the guiding channels (Fig. 5A, elements 504 and 505; Paragraph 57).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element for another to obtain predictable results. Substituting the barbed plate mechanism of Yueqin (Fig. 5, elements 321 and 324 - 327; Paragraph 23) with the sliding blocks mechanism of Hardman (i.e. the device in Fig. 4; Paragraphs 53, 54, and 68; the barbs being functionally analogous to the sliding blocks, said device comprising stoppers on the elastic upper cover; Fig. 5A; elements 512 and 514; Paragraph 57) and comprising the sliding blocks and guiding channels on both the elastic upper cover and base straps (i.e. attaching them to base strap as element 321 is in Fig. 5 of Yueqin and maintaining the elastic cover of Hardman or attaching the sliding blocks to the elastic cover of Yueqin such that the sliding block mechanism would pull the tissue together as disclosed in Paragraph 5 of Hardman, thus connecting the elastic cover with the plurality of base straps) 
	Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). Thus, if a prior art structure is capable of performing the intended use as recited the claim, then it meets the claim. In the instant case, the device of Yueqin and Hardman has all the structure of the device as claimed. As such, the combination as set for would similarly result in the plurality of ratchets, stoppers, guiding channels, and sliding blocks arranged such that when the at least one of the plurality of base straps moves towards the elastic upper cover, the stopper engages with one of the plurality of ratchets, preventing the at least one of the plurality of base straps from moving away from the elastic upper cover and therefore pulling apart the wound.

	Regarding claim 2, the combination of Yueqin and Hardman substantially discloses the claimed invention. Yueqing further teaches the elastic upper cover is made of an elastic material (Figs. 1, 2 and 5; element 2; Paragraph 10 indicates the cover is made of silicone rubber).



	Regarding claim 4, the combination of Yueqin and Hardman substantially disclose the claimed invention.
	As previously stated, Yueqin does not explicitly state the base straps being able to make linear movements relative to the elastic upper cover. Though, Yueqin does teach upper and lower bite pieces (Fig. 5, elements 325 and 326) being used to adjust the distance of the skin splitting. As these are attached to the base straps, the linear (i.e. left or right movement from the perspective of Fig. 5) would also cause the linear movement of the base straps.
	Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). Thus, if a prior art structure is capable of performing the intended use as recited the claim, then it meets the claim. In the instant case, the device of Yueqin and Hardman has all the structure of the device as claimed. As such, the combination as set for would similarly comprise a plurality of base straps which are configured to move in linear movements relative to the elastic upper cover.



	Regarding claim 6, the combination of Yueqin and Hardman substantially discloses the claimed invention. Yueqin does not explicitly teach a plurality of adhesive layers on the lower parts of the base straps.
	In the same field of endeavor, Hardman teaches a wound drainage and closure device (Fig. 1; Abstract). Said device further comprises one or more sliding blocks (i.e. base straps) comprising adhesive (Paragraph 57).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base straps of Yueqin to comprise a plurality of adhesive layers on the lower parts of the base straps (i.e. an adhesive layer on each bottom section). Doing so would allow for connection to the skin, as recognized by Hardman (Paragraph 57), and thereby provide a secure connection around the wound while pressure and force are applied.

	Regarding claim 8, the combination of Yueqin and Hardman substantially discloses the invention as claimed. Yueqin further discloses a closing device for skin incision; the closing device for the skin incision is connected to the plurality base straps (Fig. 5, elements 324 - 327; Paragraph 54).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yueqin and Hardman as applied to claim 1 above, and further in view of Hu et al. (US 2009/0259203 A1), hereinafter Hu.

	Regarding claim 7, the combination of Yueqin and Hardman substantially discloses the invention as claimed. Yueqin further teaches said device being generally segmental (as shown in Fig. 4) however, it does not explicitly teach that the elastic upper covers and sealing membranes both include segmented structures.
	In the same field of endeavor, Hu teaches a wound closure device (Fig. 9A; Abstract) comprising an elastic upper cover (Fig. 9A, element 902) and a sealing membrane (element 912) both being segmental in structure (Paragraph 74).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastic upper cover and sealing membrane of Yueqin and Hardman to be segmental. Doing so would not affect the seal of the device or its ability to provide wound care as the base bracket system is already segmental. Further, doing so would provide the added benefit of making the device more flexible to conform to body shapes and would better match the segmented bracket system.

Withdrawn Objections/Rejection
	Applicant’s amendments have been acknowledged, and overcome each and every 101 rejection and objection to the specification and drawings previously set forth in the non-final .

Response to Arguments
Applicant’s arguments, see Pages 12 - 15 of Applicant’s Remarks, filed September 30th, 2020, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously presented secondary reference Hardman.
Particularly, Yueqin on its own does not teach the new limitations as Yueqin does not disclose a sliding block, ratchet, channel, and stopper mechanism as claimed. However, the combination of Yueqin and Hardman teach the new limitations as claimed as set forth in the above rejection of claim 1 as Hardman discloses all portions of the sliding block, ratchet, channel, and stopper mechanism. Further, since Yueqin and Hardman are both directed to pulling wound ends together, it would have been obvious to a person of ordinary skill in the art before the effective filling date that the combination as such meets the functional limitations as set forth in claim 1.
Further, the structure of the mechanism of Hardman (i.e. the receiving portion 500 surrounds sliding block 504 in Fig. 5A) would similarly ensure the mechanism does not pull apart vertically and fail to engage as Applicant indicates on Page 14 of Applicant’s remarks.
Applicant further argues Hardman does not disclose any mechanism to push skin sides of a wound together or prevent pulling apart of the wound. However, Hardman discloses the .

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                    Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781